Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited scope, does not reasonably provide enablement for full scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 recites a cloud and further states “send the random password to the cloud”, “send a confirmation password in the received light signal to the cloud” and “send the operating instruction to the light receiving device”. The applicants have not taught in the specification details of how a “cloud” provides the functional language of claim 1. There does not appear to be a clear structure or further details of how the “cloud” communicates with the light interactive jewelry or the light receiving device. Furthermore, the disclosure doesn’t show if the “cloud” is connected to another system which is used to communicate with the light communicating devices and further doesn’t show if the light communicating devices transmitting the passwords to the cloud via optical communication or some other type of communication.  Therefore, the claim has broad scope with respect to each of these issues. 
	Claims 2-9 are also rejected via dependency on claim 1. 
Claim 10 although similar in scope to claim 1 comprises language stating “the light receiving device sending encrypted light signal to the cloud”. Claim 10 seems to state that the “cloud” is somehow receiving light signals whereas claim 1 only states that the cloud receives the passwords. Similar to claim 1, there does not appear to be a clear structure or further details of how the “cloud” communicates with the light interactive jewelry or the light receiving device. Furthermore, the disclosure doesn’t show if the “cloud” is connected to another system which is used to communicate with the light communicating devices and further doesn’t show how the light communicating devices transmit the passwords to the cloud via optical communication.  Therefore, the claim has broad scope with respect to each of these issues. 
While the direction and examples provided by Applicant appear to be enabling for a limited scope of the invention, it does not provide the guidance needed for the full scope of the claims. To bridge this gap, additional inventing will be required to create new forms of these components to perform the recited functions without the unclaimed structures and algorithms from the disclosed embodiments, and to invent new combinations of method steps for achieving the desired results. As a result, the claims have a scope that would include structures and combinations of steps that are not commensurate with the teachings of the present application and would “pre-empt the future” by claiming a scope that includes future inventions that are useful in communications networks, but for which the inventors have not provided teachings to allow one of ordinary skill to make or use the full scope of the claimed invention.  
When weighing all of the factors, particularly the disparity between the scope of the claims and the teachings and direction of the application, undue experimentation would be required to make and use the full scope of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “send the random password to the cloud”, “send a confirmation password in the received light signal to the cloud” and “send the operating instruction to the light receiving device”. It is not at all clear to the examiner how the “cloud” performs any of these operations with the light interactive jewelry or the light receiving device i.e. how are the communications between the cloud and these devices taking place.
Claims 2-9 are also rejected under 112b via dependency on claim 1.
Claim 10 states “the light receiving device sending encrypted light signal to the cloud”. If the cloud is receiving optical communications, is it also sending the “operating instruction” to the light receiving device via optical communications? Does the cloud comprise optical components to communicate with these devices?
Allowable Subject Matter
Claims 2, 4-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable after overcoming all 112 issues above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Amendment Suggestion
Claim 10 although similar to claim 1, does not claim all its features. Claim 1 clearly states the communication between the light interactive jewelry, the cloud and the light receiving device. This is also consistent with the specifications. However, claim 10 does not claim the light interactive jewelry comprising components to communicate with the cloud and the light receiving device. Currently the scope of claim 10 is broader than the scope of claim 1 and the applicant is requested to amend claim 10 to incorporate subject matter of claim 1 in order to stay consistent with the scope of the invention as presented in the specifications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN107070554) (see translated copy for relevant paragraphs) in view of Liu (US 2018/0054423) in further view of Daman (US 2016/0347280).
Regarding claim 1, Chen teaches a light-interactive system (Fig. 1), comprising: an intelligent terminal (Fig. 1, intelligent terminal 1), a light receiving device (Fig. 1, light receiving device 2), and a cloud (Fig. 1, cloud 3); wherein the terminal is configured to receive a control instruction, emit a light signal according to the control instruction, load a password onto the light signal to form an encrypted light signal (Page 5, Step B: inputting the unlocking password into the mobile terminal 1, the mobile terminal 1 converting the unlocking password into control data for controlling the flashing of a flashlight, and the control data is an unlocking binary code corresponding to the unlocking password), send the encrypted light signal to the light receiving device (Page 5, Step C), and send the password to the cloud (Page 5, Step A: then an unlocking password…sent to the smart cloud lock 2 for storage); the light receiving device is configured to receive the encrypted light signal sent by the terminal (Page 5, Step D: The smart cloud lock 2 receives the unlock light signal from the flash of the mobile terminal 1 and converts the unlock light signal into an input binary code), and send a confirmation password in the received encrypted light signal to the cloud (Page 5, Step D: the smart cloud lock 2 transmits the input binary code and the unlock password to the server 3); the cloud is configured to match the confirmation password with the password from the terminal (Page 5, Step E: The server 3 converts the received input binary code into an input character string, and compares the input character string with the unlock password), generate an operating instruction according to a matching result, and send the operating instruction to the light receiving device (Page 5, paragraph 8, If the input character string and the unlock password are the same, send an unlock instruction to the smart cloud lock 2); and the light receiving device is further configured to control an intelligent hardware according to the operating instruction (Page 5, paragraph 8, and unlock the smart cloud lock 2 after receiving the unlock instruction; Fig. 6, intelligent hardware 23 configured to perform an unlocking action). 
Although Chen teaches communicating a password in order to authenticate communications between the terminal and the receiving device, Chen doesn’t teach that this password is a random password.
Liu teaches sending a random password to a receiving device (Fig. 4, steps 404-408, IoT Device sends a security code to PE Device; paragraph [0044], the security code comprises a random number, a pseudorandom number) and providing authentication between two devices based on the verification of this random password (Fig. 4, steps 416-418, paragraph [0051] and [0052], At step 416, the control device performs authentication with the IoT device based on the security key. At step 418, the IoT device performs authentication with the control device based on the security key. After a successful mutual authentication between the IoT device and the control device).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify system using a set password for authentication as taught by Chen and incorporate using a random password as used by Liu since using a random password in comparison to a set password will improve the security of the password in the transmission process and also prevent leakage of the password.  
Although Chen teaches a light interactive intelligent terminal communicating with a light receiving device in order to perform the operations based on operating instructions of locking/unlocking, Chen doesn’t teach the light interactive intelligent terminal communicating with the light receiving device via an interactive jewelry wherein the jewelry is configured to receive a control instruction sent by the intelligent terminal and send the control instruction to a receiving device. 
Daman teaches an interactive jewelry (Fig. 1, jewelry 22; paragraph [0023], The wearable electronic device 22 can be any suitable wearable electronic device, such as a smart watch, smart glasses, an activity monitor (such as a Fit Bit for example) or a wearable electronic device incorporated into jewelry, such as an earring or necklace) wherein an intelligent terminal (Fig. 1, terminal 20; paragraph [0021], the primary smart device 20 can be any suitable smart device, such as a smart phone, tablet computer) communicates with a receiving device (Fig. 1, receiving device 16) via the interactive jewelry using electromagnetic waves (paragraph [0023]), wherein the jewelry is configured to receive a control instruction sent by the intelligent terminal and send the control instruction to a receiving device (paragraph [0022], the primary smart device 20 can include an application listing the vehicle features available to delegate to the wearable electronic device 22, and a user can select one or more of the vehicle features for delegation to the wearable electronic device 22 so that the wearable electronic device 22 can be used to operate the delegated vehicle features; paragraph [0016], For example, the following exemplary features may be delegated: passive entry/passive start including vehicle lock, vehicle unlock…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light interactive system taught by Chen in view of Liu and incorporate the communication of the intelligent terminal and the receiving device via an electromagnetic wave interactive jewelry as taught by Daman in order to eliminate the need to utilize the intelligent terminal for all functions needed for the operation of the receiving device.
Regarding claim 3, Chen in view of Liu in further view of Daman teaches the light-interactive system according to claim 1, wherein the light-interactive jewelry is a light-interactive ring (paragraph [0023], The wearable electronic device 22 can be…a wearable electronic device incorporated into jewelry, such as an earring or necklace).  
Regarding claim 7, Chen in view of Liu in further view of Daman teaches the light-interactive system according to claim 1, wherein Chen teaches the light receiving device comprises a light receiving element and a light sensor chip (Fig. 6, modules 21 and 22).  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN107070554) (see translated copy for relevant paragraphs) in view of Liu (US 2018/0054423).
Regarding claim 10, Chen teaches a light-interactive control method (Fig. 1), comprising: acquiring a control instruction sent by an intelligent terminal (Page 5, acquiring by a flashlight, Step B: the mobile terminal 1 converting the unlocking password into control data for controlling the flashing of a flashlight); emitting a light signal according to the control instruction, and loading a password onto the light signal to form an encrypted light signal (Page 5, Step B: inputting the unlocking password into the mobile terminal 1, the mobile terminal 1 converting the unlocking password into control data for controlling the flashing of a flashlight, and the control data is an unlocking binary code corresponding to the unlocking password); sending the encrypted light signal to a light receiving device (Page 5, Step C), and sending the password to a cloud (Page 5, Step A: then an unlocking password…sent to the smart cloud lock 2 for storage); and the light receiving device sending the encrypted light signal to the cloud (Page 5, Step D: the smart cloud lock 2 transmits the input binary code and the unlock password to the server 3); and when a confirmation password in the encrypted light signal received by the cloud is consistent with the password received by the cloud (Page 5, Step E: The server 3 converts the received input binary code into an input character string, and compares the input character string with the unlock password), the cloud sending an operating instruction to the light receiving device (Page 5, paragraph 8, If the input character string and the unlock password are the same, send an unlock instruction to the smart cloud lock 2); and the light receiving device controlling an intelligent hardware according to the operating instruction, to realize an interaction between a user and the intelligent hardware (Page 5, paragraph 8, and unlock the smart cloud lock 2 after receiving the unlock instruction; Fig. 6, intelligent hardware 23 configured to perform an unlocking action).
Although Chen teaches communicating a password in order to authenticate communications between the terminal and the receiving device, Chen doesn’t teach that this password is a random password.
Liu teaches sending a random password to a receiving device (Fig. 4, steps 404-408, IoT Device sends a security code to PE Device; paragraph [0044], the security code comprises a random number, a pseudorandom number) and providing authentication between two devices based on the verification of this random password (Fig. 4, steps 416-418, paragraph [0051] and [0052], At step 416, the control device performs authentication with the IoT device based on the security key. At step 418, the IoT device performs authentication with the control device based on the security key. After a successful mutual authentication between the IoT device and the control device).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify system using a set password for authentication as taught by Chen and incorporate using a random password as used by Liu since using a random password in comparison to a set password will improve the security of the password in the transmission process and also prevent leakage of the password.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637